Citation Nr: 0929177	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's bilateral hearing loss disability did not have its 
onset in service, was not manifest to a compensable degree 
within a year after service, and is not attributable to 
service.

2.  The preponderance of the evidence shows that the 
Veteran's tinnitus did not have its onset in service and is 
not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system such as sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the evidence reflects a current bilateral 
hearing loss and tinnitus.  Thus, the pivotal determination 
is whether the conditions are related to service.

The Veteran has asserted that his hearing loss disability and 
tinnitus are a result of noise exposure during service while 
serving as an aircraft mechanic without hearing protection 
and that he has suffered from these conditions since service.

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of hearing loss or 
tinnitus.  Whispered voice hearing test was normal on 
separation examination in February 1946.  

A letter from Shannon Berendes, Au. D, dated in July 2006 is 
of record.  The audiologist stated that the Veteran's 
"hearing loss could possibly be attributed to the acoustic 
trauma from noise that he experienced during his time in 
service as an aircraft mechanic."  

In October 2006, the Veteran submitted the statements from 
two fellow servicemen.  E.H. stated that he worked with the 
Veteran repairing aircraft and that they were never issued 
hearing protection.  A.G. also stated that he worked with the 
Veteran repairing aircraft and that hearing tests showed 
hearing loss as a probable result of inservice noise 
exposure.  

The December 2006 VA audiological examination report noted 
the Veteran's inservice noise exposure, that there were no 
complaints of hearing problems in service, and that the 
Veteran first sought treatment for these conditions 58 years 
after separation from service.  The examiner opined that the 
Veteran's hearing loss and reported tinnitus were not related 
to service but more likely related to aging, and that the 
hearing loss was more suggestive of presbycusis (age-related 
hearing loss).  

The private audiologist's opinion that the Veteran's hearing 
loss was caused by inservice noise exposure is too 
speculative in nature to establish the relationship.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Medical probabilities 
and possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.  The Board attaches great 
probative value to the VA opinion to the contrary, as it is 
well reasoned and included review of the claims file which 
does not reflect any diagnosis or treatment for the claimed 
disabilities for 58 years since his discharge.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion)

The Veteran and the two fellow servicemen genuinely believe 
that the Veteran's hearing loss and tinnitus were incurred in 
service.  They are competent to comment on his symptoms.  
However, as laypersons, lacking in medical training and 
expertise, they cannot provide a competent opinion on a 
matter as complex as the etiology of his current hearing loss 
and tinnitus and his views are of no probative value.  And, 
even if their opinions were entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
such statements are inconsistent with the more probative 
contemporaneous record as discussed by the VA examiner.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


